Case 1:16-cr-00576-JFK Document 323 Filed 05/21/20 Page 1 of 1

em, ase 1:16-cr-00576-JFK Document 320 Filed 05/20/20 Page 1 of 1
: U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

May 20, 2020

BY ECF

Hon. John F. Keenan

United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

 

Re: United States v. Charles Kerrigan,
20 Civ. 1493 (JFK)
16 Cr. 576 (JFK)

Dear Judge Keenan:

On or about March 11, 2020 the Court directed the Government to respond within 60 days
to defendant Charles Kerrigan’s motion to vacate, set aside, or correct his sentence pursuant to
Title 28, United States Code, Section 2255 (the “Motion”). On or about May 5, 2020, the
Government requested, and the Court granted, an additional two weeks to file its response. Today,
the Government received a copy of a declaration of Charles Kerrigan, which the memorandum in
support of the Motion relies upon, but which was inadvertently not filed along with the Motion.
The Government therefore requests an additional two weeks to file its response. I have consulted
with Bernard Kleinman, Esq., who does not object to this request.

Very truly yours,

GEOFFREY S. BERMAN
United States Attorney

 

 

Benet 1. Kearney wh
Assistant United States Attomgy
(212) 637-2260

Defendant having no objection, the Government's request is GRANTED.
The Government's response is due by June 8, 2020.

SO ORDERED. £
Hotes ,

 

Dated: New York, New York
May 21, 2020

 

John F.° Keenan
United States District Judge
